Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 4, line 8, the word “or” was deleted when, in fact, what follows seems to constitute an alternative to embodiments defined by lines 1-3 and 4-7.  Thus, it would appear that its reinsertion is appropriate and necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and, by extension, claims 2-5, 8, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The linking residue –(CH2)q-, unlike the other excluded embodiments, is not positively recited in the original Specification, thus its exclusion is regarded as a failure to comply with the written description requirement.  See MPEP 2173.05(i).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The Specification reflects that polymers encompassed within the description of claim 6 participate in reversible bonding interactions with metal ions.  The metal ions are essential to the realization of a temperature sensitive material that also employs the polymers of claim 6 and should be expressly recited in claim 7.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Whereas claim 1 from which claim 4 ultimately depends now stipulates that [(a)p1-(b)p2-(c)p3]q can no longer represent
 –(CH2)p1-, line 2 of claim 4 still embraces this possibility.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Analysis
Claim 1 has been amended to recite an additional permutation of a group, -C(=O)-OR9 that, together with a metal ion, is capable of forming reversible coordination bonds.  The variable R9, which is directly bonded to the ester oxygen atom, is defined as including among other permutations an “amino group”, a “hydroxyl group”, a “thiol group”, etc.  Insofar as these are clearly not intended to connote hydrocarbon residues substituted with amino groups, hydroxyl groups, thiol groups, etc. given that those are recited later in the list of suitable embodiments of R9, it must be surmised that Applicant intended to recite such groups as -C(=O)-O-NR’R”, -C(=O)-O-OH, -C(=O)-O-SH, and so on.  
Concerning claims 7, 8, 12, and 14, the Examiner had given strong consideration to applying to these a 112 scope of enablement rejection because not all of the polymers embraced within claims 6 and 1 will inherently exhibit temperature sensitive characteristics.  Indeed, the polymers may have as many as 20,000 (m = 10,000, n = 10,000) repeat units but there may be as few as one substituent group that complies with the structural requirements of Formula II.  In this instance, and ostensibly many others, the polymers would not engage in a sufficiently large number of reversible bonding interactions so as to be in possession of temperature sensitive properties.  That is to say, claims 7 and 8 are not intended to connote that ALL of the polymers encompassed within claims 6 and 1 respectively are capable of forming temperature sensitive materials.  Rather, they confine the enormous genera of compounds encompassed by claims 1 and 6 to those that will demonstrate a temperature sensitive property.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning et al., U.S. Patent Application Publication No. 2012/0282210 for the reasons outlined previously and in view of the analysis outlined infra.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aida, JP 2017-114830 for the reasons outlined previously for the reasons outlined previously and in view of the analysis outlined infra.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al., U.S. Patent # 7,834,083 for the reasons outlined previously and in view of the analysis outlined infra.
Claims 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstman et al., U.S. Patent # 8,329,156.
See Examples 1 and 2 where an organohydrogensiloxane bearing 200 repeat unit undergoes hydrosilylation with undecylenic acid silyl ester and subsequent deprotection to yield a polydiorganosiloxane featuring pendant carboxylic acid groups.  This polymer anticipates the modified polysiloxane of claim 1 where p1 and p2 equal zero, c is a group obtained by connecting together 10 CH2 groups, and p3=1.  (Alternatively, this same polymer could be said to correlate with one encompassed within the language of the claims where p1 and p2 equal zero, c is a CH2 group, and p3=10.  
Response to Arguments
In an apparent attempt to omit those permutations of the linking group that joins siloxane polymer backbone and the reversible chemical bond system L0, Applicant has stipulated that and [(a)p1(b)p2(c)p3]q will not be correlated with any of –(CH2)p1-, –(CH2)q1-, and [(CH2)p1(O)p2]q.  Of these, there was only formal support for the first and third embodiments (found at page 4, lines 10 and 12 respectively of the Specification) with “q” just being a multiplier for the variables p1 through p3.
What Applicant has failed to appreciate though is that the Examiner could have defined  a/b/c and p1/p2/p3 in any of a number of different ways.  For example, the Examiner could have instead posited in his analysis of the validity of Henning et al. that embodiments of a polysiloxane disclosed therein were anticipatory of the claimed polymer where a = -CH2CH2CH2-O-, c = CH2, p1=1, p3=1, and p2=0.  Indeed, the language of claim 1 says that a, b, and c are units formed by connecting “one or more” of -CH2-, -O-, etc. in any order.  Hence, the Examiner could also have assigned these variables as b = -CH2CH2, c = -CH2OCH2-, p1=0, p2=1, p3=1.  There are perhaps a couple of dozen such assignments that could be made, any one of which aptly correlates with the linking group -CH2CH2OCH2- shown on page 5 of the previous Office communication.  Similar analyses apply to rejections formulated over Aida and Shin.
Allowable Subject Matter
Claims 8 and 12-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is emphasized here that the patentability of the third general system of reversibly-crosslinking polysiloxanes, i.e. that where L0 represents a moieties that form reversible covalent bonds, has still not yet been evaluated against the prior art to ascertain its patentability.  Thus, the indication of claims 8 and 12-13, and 15 as being objected to as containing allowable subject matter, but being dependent from a rejected claim, only applies where the polysiloxanes are those that form reversible bonds by way of hydrogen bonding or metal ion-coordinative bonding.

This Office communication is a second NON-final rejection because both the prior art rejection over Horstman and the 112(b) rejection of claims 7 and 14 should have been stated in the previous Office communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 30, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765